DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 4/1/22 is acknowledged.  Claims 7-8 have been withdrawn from consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Examiner suggest “Method for Printing a surface with a Printed Pattern” and deleting “and associated printing device” as the device claims have been withdrawn from consideration as being directed toward a non-elected invention as detailed in paper filed 4/1/22.

Claim Rejections - 35 USC § 112
Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “the paint” lacks antecedent basis.  
Regarding claim 5, the term “the paint” lacks antecedent basis.  The terms “suitable” and “exciting” are vague and indefinite as to what is encompassed by those terms and what constitutes “suitable” and “excited”.  Clarification is requested.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 6399736.
JP 6399736 teaches coating a vehicle with a fluid and then curing the coating.  An ink-jet head is used to apply the paint and then cured by radiation such as UV or infrared.  The coating is applied as dots and then flowed to cure as a full coating (entire reference)
	Regarding claim 1, the fir and second partial structures are met by the individual dots which are subsequently cured (Fig. 4).
Regarding claim 2, the individual dots are cured to flow and form a single coating with the aid of curing (Fig. 4).
Regarding claim 4, the radiation is UV or infrared.
Regarding claim 6, individual strips having a width A corresponds to the width of the printhead (Fig. 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6399736 in combination with Cloots et al. (2016/0185128).
Features detailed above concerning the teachings of JP 6399736 are incorporated here.
JP 6399736 fails to teach curing simultaneously with the printing step and using color and additive particles.
Cloots et al. (2016/0185128) teaches a similar printing and curing of ink coated processes (abstract).
Therefore, it would have been obvious for one skilled int eh art before the effective filing date of the claimed invention to have modified JP 6399736 to utilize the claimed color and additive particles as evidenced by Cloots et al. (2016/0185128) with the expectation of producing coated objects.
Regarding claim 3, the inkjet printing method includes jetting and curing simultaneously [0041].
Regarding claim 5, whereby the printing ink includes pigment particles (claimed color particles) as well as additives including silica and aluminum oxide (claimed additive particles) ([0074]-[0075],[0110]-[0113].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715